DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 06/23/2020.
Claims 1-20 are presented for examination.
This application claims benefit of 62/869,419 filed on 07/01/2019 and claims benefit of 62/813,485 filed on 03/04/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halpern et al.  (US 2011/0281346).
Re Claims 1 and 16: Halpern et al. {hereinafter referred as “Halpern”} teaches donated blood collection kit, which includes a sample collection device {herein kit 200} and one or more other components (see fig.# 2-4), wherein the one or more other components comprise one or more identification labels {herein the test tubes 106/110/113/116/120} (see fig.# 1), wherein the one or more identification labels each comprise one or more machine-readable codes {herein barcodes 140/143/146/150} with unique identification characteristics on one side and an adhesive on the other side (¶ 36+). Halpern also teaches a sealing flap (¶ 38+).
Re Claim 2: Halpern teaches device and method, wherein the sample collection device serves as a container {herein blood container 123} for the one or more other components (¶ 36+).
Re Claim 5: Halpern teaches device and method, wherein the machine-readable code comprises a bar code, a matrix code or two-dimensional bar code, a radio frequency identification (RFID), a magnetic strip, a microchip, or an optical character recognition (OCR) (¶ 36+).
Re Claim 6: Halpern teaches device and method, wherein the one or more other components comprise one or more sample containers, the one or more sample containers each comprising a container and a lid {herein cover 300} (¶ 38+).
Re Claim 7: Halpern teaches device and method, wherein each of the one or more identification labels 303 is integrated onto the lid 300 (¶ 39+).
Re Claim 9: Halpern teaches device and method, wherein the kit comprises one to five sample containers (see fig.# 1).
Re Claims 10 and 17: Halpern teaches device and method, wherein the one or more other components comprise a collecting pouch {herein a collection bag} (¶ 9-11, 31+).
Re Claims  11-12: Halpern teaches device and method, wherein the one or more other components comprise instructions, wherein the instructions pertain to the use of the components comprising kit for the collection of a biological sample and/or pertain to the collection and transportation of a biological sample obtained from a donor (¶ 46-48+).
Re Claim 13: Halpern teaches device and method, wherein the one or more other components comprise a cleaning wipe (¶ 13+).
Re Claims 14 and 19: Halpern teaches device and method, wherein the sample is collected from an individual, an apparatus, a location {herein facility}, or any combination thereof (¶ 40+).
Re Claims 15 and 20: Halpern teaches device and method, wherein the sample is a biological sample {herein blood}, a non-biological sample, or both (¶ 9+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern et al.  (US 2011/0281346) in view of Bruno et al. (US 2016/0354775).
The teachings of Halpern have been discussed above.
Halpern fails to specifically teach the sample collection device has a cylindrical cup- shaped design with a capacity to hold between 100 ml to 400 ml or 200 ml to 250 ml.
Bruno et al. teaches leak proof, air tight plastic container device, which includes collection with a capacity to hold between 100 ml to 400 ml or 200 ml to 250 ml (¶ 21-25+).
In view of Bruno et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Halpern a capacity to hold between 100 ml to 400 ml or 200 ml to 250 ml so as to accommodate a certain volume of the collected sample within the kit for transportation. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern et al.  (US 2011/0281346) in view of Ingber et al. (CA 2892950 C).
The teachings of Halpern have been discussed above. Halpern further teaches that the housing 203 and cover 300 may be made of any suitable material (see 37+).
Halpern fails to specifically teach the one or more sample containers is a flat sheet of aluminum.
Ingber et al. teaches optics cup with curved bottom, wherein the one or more sample containers is a flat sheet of aluminum (see 42+).
In view Ingber et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Halpern the one or more sample containers is a flat sheet of aluminum so as to provide a strengthened enclosure for the housing of the kit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goodman et al. (US 2008/0208158) teaches cord blood and placenta collection kit.
Warder (US 5,829,594) teaches protective enclosure for shipping and storing hazardous materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887